      Case 2:20-cv-01829-TLN-CKD Document 9 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT KITCHENS,                                  No. 2:20-cv-01829-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    RIO COSUMNES CORRECTIONAL
      CENTER, et al.,
15
                         Defendants.
16

17

18          Plaintiff Robert Kitchens (“Plaintiff”), a Sacramento County Jail prisoner proceeding pro

19   se, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On December 29, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

24   findings and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has

25   not filed any objections to the findings and recommendations.

26          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   ///
                                                       1
     Case 2:20-cv-01829-TLN-CKD Document 9 Filed 02/11/21 Page 2 of 2


 1   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

 2   U.S.C. § 636(b)(1).

 3          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5   Accordingly, IT IS HEREBY ORDERED that:

 6          1. The Findings and Recommendations filed December 29, 2020 (ECF No. 8), are

 7   adopted in full;

 8          2. This action is DISMISSED without prejudice; and

 9          3. The Clerk of the Court is directed to close this case.

10          IT IS SO ORDERED.

11   Dated: February 9, 2021

12

13

14                                                          Troy L. Nunley
                                                            United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
